Exhibit 99.1 CERTIFICATE OF QUALIFIED PERSON I, Gary Joseph Christie, P.Eng., am employed as a Project Manager with AMEC Americas Inc (AMEC). This certificate applies to the technical report prepared for New Gold Inc (New Gold) titled “Blackwater Gold Project, British Columbia, NI 43-101 Technical Report on Feasibility Study” that has an effective date of 14 January, 2014(the “technical report”). I am a member of the Association of Professional Engineers and Geoscientists of British Columbia (APEGBC). I am a graduate mechanical engineer from the University of British Columbia with a Bachelors of Applied Science that was awarded in 1979. I have practiced my profession continuously since 1979 and have been involved in industrial minerals and base and precious metals in projects and operations in North and South America. As a result of my experience and qualifications, I am a Qualified Person as defined in National Instrument 43–101 Standards of Disclosure for Mineral Projects (NI 43–101). I visited the Blackwater Gold Project from 22–23 May, 2013. I am responsible for Sections 1.1, 1.2, 1.3, 1.14.6, 1.14.15, 1.14.17 to 1.14.21, 1.15, 1.16, Section 2, Section 3, Section 4.9, Sections 18.1 to 18.2, 18.10 to 18.12, 18.14 to 18.17, Section 19, Sections 21.1.1 to 21.1.7, 21.2.1, 21.2.5, 21.3, Section 22, Section 23, Section 24, Sections 25.1, 25.12, 25.21 to 25.25, Section 26 and Section 27 of the technical report. I am independent of New Gold as independence is described by Section 1.5 of NI 43–101. I have been involved with New Gold during the preparation of the 2013 feasibility study and the preparation of this technical report. I have read NI 43–101 and the sections of the technical report for which I am responsible have been prepared in compliance with that Instrument. As of the effective date of the technical report, to the best of my knowledge, information and belief, the sections of the technical report for which I am responsible contain all scientific and technical information that is required to be disclosed to make those sections of the technical report not misleading. Dated: 22 January 2014 “Signed and sealed” Gary Christie, P.Eng. AMEC Americas Limited 111 Dunsmuir Street, Suite 400 Vancouver, B.C. V6B 5W3 Tel (604) 664-4315 Fax (604) 669-9516 www.amec.com CERTIFICATE OF QUALIFIED PERSON I, Ignacy (Tony) Lipiec, P.Eng., am employed as a Director, Process Engineering with AMEC Americas Inc (AMEC). This certificate applies to the technical report prepared for New Gold Inc (New Gold) titled “Blackwater Gold Project, British Columbia, NI 43-101 Technical Report on Feasibility Study” that has an effective date of 14 January, 2014(the “technical report”). I am a Professional Engineer in the province of British Columbia.I graduated from the University of British Columbia with a B.A.Sc. degree in Mining & Mineral Process Engineering, in 1985. I have practiced my profession for 29 years, and have previously been involved with metallurgical design and process engineering for precious metal, base metal and specialty product projects in North America and South America. As a result of my experience and qualifications, I am a Qualified Person as defined in National Instrument 43–101 Standards of Disclosure for Mineral Projects (NI 43–101). I have not visited the Blackwater Gold Project. I am responsible for Sections 1.14.1, 1.14.5, 1.14.11 to 1.14.16, 1.16, Section 2, Section 3, Sections 4.7 to 4.8, Section 10.7, Section 11.4, Section 13, Section 17, Section 20, Sections 21.1.6 to 21.1.7, 21.2.3 to 21.2.5, Section 24.1, Sections 25.7, 25.11, 25.17 to 25.22, 25.24, Section 26 and Section 27 of the technical report. I am independent of New Gold as independence is described by Section 1.5 of NI 43–101. I have previously been a co-author on the following technical report on the Blackwater Gold Project: · Simpson, R.G., Welhener, H.E., Borntraeger, B., Lipiec T., and Mendoza, R., 2012: Blackwater Project British Columbia, Canada NI 43-101 Technical Report on Preliminary Economic Assessment:report prepared for New Gold Inc. by GeoSim Services Inc, Independent Mining Consultants Inc, Knight Piésold Ltd. and AMEC, effective date 28 August, 2012. I have also been involved with New Gold during the preparation of the 2013 feasibility study and the preparation of this technical report. I have read NI 43–101 and the sections of the technical report for which I am responsible have been prepared in compliance with that Instrument. AMEC Americas Limited 111 Dunsmuir Street, Suite 400 Vancouver, B.C. V6B 5W3 Tel (604) 664-4315 Fax (604) 669-9516 www.amec.com As of the effective date of the technical report, to the best of my knowledge, information and belief, the sections of the technical report for which I am responsible contain all scientific and technical information that is required to be disclosed to make those sections of the technical report not misleading. Dated: 22 January 2014 “Signed and sealed” Tony Lipiec, P.Eng. AMEC Americas Limited 111 Dunsmuir Street, Suite 400 Vancouver, B.C. V6B 5W3 Tel (604) 664-4315 Fax (604) 669-9516 www.amec.com CERTIFICATE OF QUALIFIED PERSON I, Ronald G. Simpson, P.Geo. am employed as a Principal with Geosim Services Inc. (Geosim). This certificate applies to the technical report prepared for New Gold Inc (New Gold) titled “Blackwater Gold Project, British Columbia, NI 43-101 Technical Report on Feasibility Study” that has an effective date of 14 January 2014 (the “technical report”). I am a Professional Geoscientist (19513) with the Association of Professional Engineers and Geoscientists of British Columbia. I graduated with a Bachelor of Science in Geology from the University of British Columbia in 1975. I have practiced my profession for 38 years. I have been directly involved in mineral exploration, mine geology and resource estimation with practical experience from feasibility studies. As a result of my experience and qualifications, I am a Qualified Person as defined in National Instrument 43–101 Standards of Disclosure for Mineral Projects (NI 43–101). I have visited the Blackwater Gold Project on December 13, 2010; September 8, 2011; November 28; 2011, and September 20, 2012. I am responsible for Sections 1.4, 1.6 to 1.12, 1.13.1, 1.13.2, 1.15, 1.16, Section 2, Section 3, Section 4.1 to Section 4.6.5, Section 6, Section 7, Section 8, Section 9, Sections 10.1 to 10.5, 10.8 to 10.11, Sections 11.1 to 11.3, 11.5 to 11.9, Section 12, Section 14, Sections 25.2 to 25.6, 25.8, Section 26, and Section 27 of the technical report. I am independent of New Gold as independence is described by Section 1.5 of NI 43–101. I have previously authored, or been a co-author on the following technical reports on the Blackwater Gold Project: ● Simpson, R., 2011a: Technical Report, Blackwater Gold Project, Omineca Mining Division, British Columbia, Canada: report prepared for New Gold Inc. and Silver Quest Resources Ltd., effective date March 2, 2011, re-addressed June 6, 2011. ● Simpson, R., 2011b: Technical Report, Blackwater Gold Project, Omineca Mining Division, British Columbia, Canada: report prepared for New Gold Inc. and Silver Quest Resources Ltd., effective date September 19, 2011. ● Simpson, R., 2012: Technical Report, Blackwater Gold Project, Omineca Mining Division, British Columbia, Canada: report prepared for New Gold Inc. and Silver Quest Resources Ltd., effective date March 7, 2012. ● Simpson, R.G., Welhener, H.E., Borntraeger, B., Lipiec T., and Mendoza, R., 2012: Blackwater Project British Columbia, Canada NI 43-101 Technical Report on Preliminary Economic Assessment: report prepared for New Gold Inc. by GeoSim Services Inc, Independent Mining Consultants Inc, Knight Piésold Ltd. and AMEC, effective date 28 August, 2012. I have also been involved with New Gold during the preparation of the 2013 feasibility study and the preparation of this technical report. Geosim Services Inc. 1975 Stephens St. Vancouver, BC Canada V6K 4M7 Phone: (604) 809-7470 I have read NI 43–101 and the sections of the technical report for which I am responsible have been prepared in compliance with that Instrument. As of the effective date of the technical report, to the best of my knowledge, information and belief, the sections of the technical report for which I am responsible contain all scientific and technical information that is required to be disclosed to make those sections of the technical report not misleading. Dated: 22 January 2014 “Signed and sealed” Ronald G. Simpson, P.Geo. Geosim Services Inc. 1975 Stephens St. Vancouver, BC Canada V6K 4M7 Phone: (604) 809-7470 CERTIFICATE OF QUALIFIED PERSON I, Jay Horton, P.Eng., am employed as the Manager, Technical Services with Norwest Corporation (Norwest). This certificate applies to the technical report prepared for New Gold Inc (New Gold) titled “Blackwater Gold Project, British Columbia, NI 43-101 Technical Report on Feasibility Study” that has an effective date of 14 January, 2014 (the “technical report”). I am a Professional Engineer of the Association of Professional Engineers and Geoscientists of British Columbia (Member #29093). I graduated with a Bachelor of Applied Science degree from the University of British Columbia in 1999. I have practiced my profession for 15 years. I have been directly involved in both surface and underground mine design over a range of commodities. I have worked on gold mining projects for 11years. As a result of my experience and qualifications, I am a Qualified Person as defined in National Instrument 43–101 Standards of Disclosure for Mineral Projects (NI 43–101). I have visited the Blackwater Gold Project on 22 May, 2013. I am responsible for Section 15, Sections 16.3 to 16.7, Section 21.2.2 and those portions of Sections 1, 24.1, 25, 26, and 27 that pertain to those Sections as well as portions of Sections 2, 3, 21.1.6, 21.1.7, and 21.2.5 of the technical report. I am independent of New Gold as independence is described by Section 1.5 of NI 43–101. I have been involved with New Gold during the preparation of the 2013 feasibility study and the preparation of this technical report. I have read NI 43–101 and the sections of the technical report for which I am responsible have been prepared in compliance with that Instrument. As of the effective date of the technical report, to the best of my knowledge, information and belief, the sections of the technical report for which I am responsible contain all scientific and technical information that is required to be disclosed to make those sections of the technical report not misleading. Dated: 22 January 2014 “Signed and sealed” Jay Horton, P.Eng. Jay Horton, P.Eng. Suite 1830, 1066 W. Hastings Street Vancouver, BC V6E 3X2 Telephone (604) 602-8992 www.norwestcorp.com CERTIFICATE OF QUALIFIED PERSON I, Bruno Borntraeger, P.Eng. am employed as a Specialist Engineer/Project Manager with Knight Piésold Ltd (Knight Piésold). This certificate applies to the technical report prepared for New Gold Inc (New Gold) titled “Blackwater Gold Project, British Columbia, NI 43-101 Technical Report on Feasibility Study” that has an effective date of 14 January 2014 (the “technical report”). I am a Professional Engineer registered in British Columbia. I graduated with a Bachelor of Applied Science in Geological Engineering from the University of British Columbia in 1990. I have practiced my profession for 24 years since graduation. I have been directly involved in geotechnical aspects of the project and the waste and water management engineering studies. As a result of my experience and qualifications, I am a Qualified Person as defined in National Instrument 43–101 Standards of Disclosure for Mineral Projects (NI 43–101). I visited the Blackwater Gold Project on September 28, 2011, December 20, 2011, February 21, 2012 and April 24, 2012 to view proposed locations of site facilities, potential construction material borrow areas and review geotechnical site investigation progress. I am responsible for Sections 1.5, 1.14.2, 1.14.3, 1.14.7 to 1.14.10, 1.14.15, 1.16, Section 2, Section 3, Section 5, Section 10.6, Sections 16.1 to 16.2, Sections 18.3 to 18.9.5, 18.13, Sections 21.1.6, 21.1.7, 21.2.5, Sections 24.1.1, 24.1.2, Sections 25.10.1, 25.10.2, 25.13 to 25.16, 25.21, 25.22, 25.24, Section 26, and Section 27 of the technical report. I am independent of New Gold as independence is described by Section 1.5 of NI 43–101. I have previously been a co-author on the following technical report on the Blackwater Gold Project: ● Simpson, R.G., Welhener, H.E., Borntraeger, B., Lipiec T., and Mendoza, R., 2012: Blackwater Project British Columbia, Canada NI 43-101 Technical Report on Preliminary Economic Assessment: report prepared for New Gold Inc. by GeoSim Services Inc, Independent Mining Consultants Inc, Knight Piésold Ltd. and AMEC, effective date 28 August, 2012. I have also been involved with New Gold during the preparation of the 2013 feasibility study and the preparation of this technical report. I have read NI 43–101 and the sections of the technical report for which I am responsible have been prepared in compliance with that Instrument. Bruno Borntraeger Suite 1400, 750 West Pender St. Vancouver, BC, V6C 2T8 Phone 604.685.0543 Fax 604.685.0147 www.knightpiesold.com As of the effective date of the technical report, to the best of my knowledge, information and belief, the sections of the technical report for which I am responsible contain all scientific and technical information that is required to be disclosed to make those sections of the technical report not misleading. Dated: January 22, 2014 “Signed and sealed” Bruno Borntraeger, P.Eng. Bruno Borntraeger Suite 1400, 750 West Pender St. Vancouver, BC, V6C 2T8 Phone 604.685.0543 Fax 604.685.0147 www.knightpiesold.com IMPORTANT NOTICE This report was prepared as National Instrument 43-101 Technical Report for New Gold Inc (New Gold) by AMEC Americas Ltd (AMEC), Geosim Services Inc. (Geosim), Norwest Corporation (Norwest), and Knight Piésold Ltd (Knight Piésold), collectively the “Report Authors”.The quality of information, conclusions, and estimates contained herein is consistent with the level of effort involved in the Report Authors’ services, based on i) information available at the time of preparation, ii) data supplied by outside sources, and iii) the assumptions, conditions, and qualifications set forth in this report.This report is intended for use by New Gold subject to terms and conditions of its respective contracts with the Report Authors.Except for the purposed legislated under Canadian provincial and territorial securities law, any other uses of this report by any third party is at that party’s sole risk. Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Contents SUMMARY 1-1 Introduction 1-1 Key Outcomes 1-1 Cautionary Notes 1-2 Caution Regarding Forward-Looking Information 1-2 Cautionary Note to U.S. Readers Concerning Estimates of Mineral Reserves and Mineral Resources 1-4 Project Description and Location 1-5 Location 1-5 Mineral Tenure 1-5 Surface Rights 1-6 Royalties and Encumbrances 1-6 Accessibility, Climate, Local Resources, Infrastructure and Physiography 1-7 Accessibility 1-7 Climate 1-7 Local Resources 1-7 Physiography 1-8 Seismicity 1-8 History 1-8 Geological Setting 1-9 Exploration 1-10 Mineralization 1-10 Drilling 1-10 Sampling and Analysis 1-12 Data Verification 1-13 Security of Samples 1-14 Mineral Reserve and Mineral Resource Estimates 1-14 Mineral Resource Estimate 1-14 Mineral Resource Statement 1-16 Mineral Reserve Estimate 1-18 Mineral Reserves Statement 1-19 Mining Operations 1-19 Metallurgical Testwork 1-19 Geotechnical 1-22 Hydrology 1-23 Production Schedule 1-23 Process 1-24 Onsite Infrastructure 1-26 Waste Rock Characterisation 1-27 Waste Rock Storage Facilities 1-27 Tailings Storage Facility 1-28 Water Management 1-28 Environment 1-29 Project No.: 173304 TOC i January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Closure Plan 1-30 Permitting 1-30 Social Considerations and Sustainability 1-31 Capital Cost Estimate 1-31 Operating Cost Estimate 1-32 Financial Analysis 1-33 Base-Case Pre-Tax Evaluation 1-34 Base-Case After-Tax Evaluation 1-36 Sensitivity Analysis 1-37 Risks and Opportunities 1-37 Exploration and Development 1-38 Recommendations 1-39 INTRODUCTION 2-1 Terms of Reference 2-1 Qualified Persons 2-1 Site Visits and Scope of Personal Inspection 2-3 Effective Dates 2-3 Information Sources and References 2-4 Previous Technical Reports 2-4 RELIANCE ON OTHER EXPERTS 3-1 Mineral Tenure 3-1 Surface Rights 3-1 Taxation 3-2 PROPERTY DESCRIPTION AND LOCATION 4-1 Introduction 4-1 Property and Mineral Title in British Columbia 4-1 Project Ownership History 4-4 Mineral Tenure 4-4 Blackwater Claim Block 4-6 Capoose Claim Block 4-6 Auro Claim Block 4-6 Key Claims 4-17 Surface Rights 4-17 Royalties and Encumbrances 4-20 Blackwater Claim Block Agreements and Encumbrances 4-20 Capoose Claim Block Agreements and Encumbrances 4-21 Auro Claim Block Agreements and Encumbrances 4-22 Key Claim Block Agreements and Encumbrances 4-22 Underlying Agreements 4-22 Environment, Environmental Liabilities and Social Licence 4-23 Permits 4-23 Comments on Section 4 4-23 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE, AND PHYSIOGRAPHY 5-1 Project No.: 173304 TOC ii January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Accessibility 5-1 Climate 5-1 Local Resources and Infrastructure 5-1 Physiography 5-3 Regional Seismicity 5-4 Comments on Section 5 5-5 HISTORY 6-1 GEOLOGICAL SETTING AND MINERALIZATION 7-1 Local and Property Geology 7-1 Structure 7-5 Alteration 7-5 Mineralization 7-6 Comments on Section 7 7-9 DEPOSIT TYPES 8-1 Comments on Section 8 8-1 EXPLORATION 9-1 Geological Mapping 9-1 Geochemical Sampling 9-1 Geophysics 9-3 Other Surveys and Investigations 9-6 Topographical Grids and Surveys 9-6 Petrology, Mineralogy, and Research Studies 9-6 Alteration Study in Support of Geological Modelling 9-7 Exploration Potential 9-7 Comments on Section 9 9-8 DRILLING 10-1 Drill Methods 10-6 Geological Logging 10-6 Recovery 10-7 Collar Surveys 10-7 Downhole Surveys 10-8 Geotechnical and Hydrogeological Drilling 10-8 Metallurgical Drilling 10-8 Waste Rock Characterisation Drilling 10-8 Condemnation Drilling 10-8 Sample Length/True Thickness 10-8 Comments on Section 10 10-9 SAMPLE PREPARATION, ANALYSES, AND SECURITY 11-1 Sampling Methods 11-1 Analytical and Test Laboratories 11-1 Sample Preparation and Analysis 11-2 Metallurgical Sampling 11-2 Density Determinations 11-2 Project No.: 173304 TOC iii January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Quality Assurance and Quality Control 11-2 Standards 11-3 Blank Samples 11-3 Duplicates 11-3 Field Duplicates 11-4 Sampling Procedure Optimisation 11-4 Databases 11-6 Sample Security 11-7 Comments on Section 11 11-7 DATA VERIFICATION 12-1 Site Visit 12-1 Drill Hole Database Verification 12-1 Other Data Verification 12-1 Comments on Section 12 12-2 MINERAL PROCESSING AND METALLURGICAL TESTING 13-1 Metallurgical Testwork 13-1 Introduction 13-1 Sample Selection for Process Development 13-1 Mineralogy 13-4 Comminution 13-5 Heap Leach and Column Tests 13-9 Flotation Testwork 13-9 Leach Testwork 13-11 Flowsheet Selection 13-13 Recovery Estimates 13-14 Basis of Estimate 13-14 Methodology 13-15 Plant Loss Assumptions 13-16 Mass Balance Assumptions 13-16 Metallurgical Variability 13-18 Deleterious Elements 13-19 Comments on Section 13 13-19 MINERAL RESOURCE ESTIMATES 14-23 Introduction 14-23 Models 14-23 Geological Model 14-23 Structural Model 14-24 Alteration Model 14-24 Sulphide Model 14-25 Grade Shell Model 14-25 Weathered Surface Models 14-26 Exploratory Data Analysis 14-26 Grade Capping/Outlier Restrictions 14-28 Composites 14-28 Gold and Silver 14-28 Project No.: 173304 TOC iv January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Acid-Rock-Drainage 14-29 Density Assignment 14-29 Variography 14-30 Estimation/Interpolation Methods 14-30 Block Model Validation 14-31 AMEC Reviews 14-34 Classification of Mineral Resources 14-34 Reasonable Prospects of Economic Extraction 14-35 Gold Equivalency Grades 14-35 Mineral Resource Statement 14-36 Factors That May Affect the Mineral Resource Estimate 14-38 Comments on Section 14 14-38 MINERAL RESERVE ESTIMATES 15-1 Introduction 15-1 Pit Slopes 15-1 Dilution and Mining Losses 15-1 Conversion Factors from Mineral Resources to Mineral Reserves 15-3 Specific Gravity 15-3 Cut-off Grades 15-4 Re-handle Considerations 15-4 Metal Prices 15-5 Mineral Reserves Statement 15-5 Factors That May Affect the Mineral Reserve Estimate 15-7 Comments on Section 15 15-7 MINING METHODS 16-8 Geotechnical 16-8 Hydrogeology 16-9 Pit Design 16-10 Ultimate Pit Boundaries 16-11 Results of Optimization 16-11 Roads 16-12 Consideration of Marginal Cut-Off Grades 16-13 Mine Schedule 16-14 Pit Phases 16-14 Pit Development 16-14 Production/Throughput Rates 16-21 Mining Equipment 16-22 Blasting and Explosives 16-24 RECOVERY METHODS 17-1 Process Flow Sheet 17-1 Plant Design 17-1 Product/Materials Handling 17-3 Primary Crushing and Stockpiling 17-3 Grinding 17-6 Leach Feed Thickening 17-7 Project No.: 173304 TOC v January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Whole Ore Leach and CIP 17-7 Stripping Circuit 17-8 Electrowinning and Refining 17-10 Cyanide Destruction and Tailings 17-10 Tailings Thickening 17-11 Energy, Water, and Process Materials Requirements 17-11 Water 17-11 Reagents 17-12 Air 17-13 Power 17-13 Comments on Section 17 17-13 PROJECT INFRASTRUCTURE 18-1 Project Layout 18-1 Road and Logistics 18-1 Access Roads 18-1 Airstrip 18-3 Geotechnical Investigations 18-3 Site Investigations 18-4 Site Stratigraphy 18-5 Tailings Storage Facility 18-5 Waste Rock Facilities 18-7 Low-Grade Stockpile 18-7 Plant Site 18-7 Borrow Sources 18-8 Waste Characterisation 18-9 Classification 18-9 Waste and Ore Classification Block Model 18-10 Zinc Block Model 18-11 Low-Grade Stockpile Design 18-11 Waste Storage Facilities 18-11 Waste Handling 18-11 Waste Facility Design Criteria 18-12 Tailings Storage Facilities 18-14 Site Selection 18-14 Hazard Assessment 18-14 Tailings Characteristics 18-15 Facility Design 18-15 Seepage 18-19 Static Stability and Seismic Deformation 18-20 Deposition Plan 18-21 PAG and NAG 3 Disposal Area 18-21 Monitoring 18-22 Water Management 18-22 Objective 18-22 Sediment and Erosion Control 18-23 Operational and Closure Water Management 18-24 Project No.: 173304 TOC vi January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Water Management Systems 18-25 Water Balance 18-26 Onsite Built Infrastructure 18-29 Power and Electrical 18-31 Fuel 18-37 Water Supply 18-37 Fresh Water Supply 18-37 Fresh Water Reservoir 18-39 Fire and Potable Water Supply and Distribution 18-39 Domestic Waste Disposal 18-40 Sewage 18-40 Recyclable Materials 18-41 General Refuse 18-41 Hazardous Waste Management 18-41 Universal Waste 18-41 Security 18-41 Communications 18-42 Comments on Section 18 18-42 MARKET STUDIES AND CONTRACTS 19-1 Market Studies 19-1 Commodity Price Projections 19-1 Contracts 19-1 Comments on Section 19 19-1 ENVIRONMENTAL STUDIES, PERMITTING, AND SOCIAL OR COMMUNITY IMPACT 20-1 Baseline Studies 20-1 Atmospheric Environment 20-1 Terrestrial Environment 20-1 Aquatic Environment 20-2 Socio-Economic 20-3 Heritage 20-4 Potential Environmental Issues 20-5 Closure Plan 20-7 Permitting 20-8 Exploration Activities 20-8 Environmental Assessment Process 20-8 Key Provincial Permits 20-9 Key Federal Permits 20-10 Additional Major Permits for the Project 20-11 Permitting Schedule 20-12 Considerations of Social and Community Impacts 20-12 First Nations 20-13 Comments on Section 20 20-14 CAPITAL AND OPERATING COSTS 21-1 Capital Cost Estimates 21-1 Project No.: 173304 TOC vii January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Basis of Estimate 21-1 Cost Assumptions 21-3 Owner’s Costs 21-5 Contingency 21-5 Escalation 21-6 Sustaining Capital 21-6 Capital Cost Summary 21-9 Operating Cost Estimates 21-9 Basis of Estimate 21-9 Mine Operating Costs 21-11 Process Operating Costs 21-12 General and Administrative Operating Costs 21-14 Operating Cost Summary 21-16 Comments on Section 21 21-17 ECONOMIC ANALYSIS 22-1 Methodology Used 22-1 Financial Model Parameters 22-1 Mineral Resource, Mineral Reserve, and Mine Life 22-2 Operating Costs 22-2 Capital Costs 22-2 Taxation Considerations 22-3 Closure Costs and Salvage Value 22-5 Financial Results 22-5 Sensitivity Analysis 22-9 Comments on Section 22 22-9 ADJACENT PROPERTIES 23-1 OTHER RELEVANT DATA AND INFORMATION 24-1 Risks and Opportunities Assessment 24-1 Risks 24-1 Opportunities 24-3 Project Execution Plan 24-4 INTERPRETATION AND CONCLUSIONS 25-1 Project Setting 25-1 Mineral Tenure, Surface Rights and Royalties 25-1 Geology and Mineralization 25-2 Exploration and Drilling 25-2 Sample Preparation and Analysis 25-3 Data Verification 25-4 Metallurgical Testwork 25-4 Mineral Resource Estimate 25-4 Mineral Reserve Estimates 25-5 Mine Plan 25-6 Geotechnical 25-6 Hydrology 25-6 Project No.: 173304 TOC viii January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Pit Optimisation and Production Schedule 25-6 Process 25-7 Onsite Infrastructure 25-8 Waste Characterisation 25-9 Waste Rock Storage Facilities 25-9 Tailings Storage Facility 25-10 Water Management 25-10 Environmental Considerations 25-11 Closure Plan 25-11 Permitting 25-11 Social Licence 25-12 Capital Costs 25-12 Operating Costs 25-12 Financial Analysis 25-12 Risks and Opportunities 25-13 Conclusions 25-13 RECOMMENDATIONS 26-1 Phase 1, Environmental Impact Assessment 26-1 Phase 2, Provincial and Federal Permitting 26-1 REFERENCES 27-1 Tables Table 1 1: Mineral Resource Tabulation (Effective date March 31, 2013 Ronald G. Simpson P.Geo) 1-17 Table 1 2: Mineral Reserve Estimate (effective date 2 December 2013,Jay Horton, P.Eng.) 1-20 Table 1 3: Mine Production Schedule 1-25 Table 1 4: Summary of Project Capital Costs 1-32 Table 1 5: Summary of Project Operating Costs 1-33 Table 1 6: Cash Costs per Ounce of Gold Produced during Periods of Mine Operation 1-33 Table 1 7: Commodity Price and Exchange Rate Scenarios, Pre-Tax 1-35 Table 1 8: Commodity Price and Exchange Rate Scenarios, After-Tax 1-37 Table 4 1: Claims Listing 4-8 Table 6 1: Work History 6-2 Table 7 1: Drill Database Lithological Codes 7-6 Table 8 1: Epithermal Gold Deposit Types as defined by Sillitoe and Hedenquist (2003); modified for Blackwater (2013) 8-3 Table 10 1: 2013 Feasibility Study Drill Hole Summary Table 10-2 Table 10 2: Drill Contractor and Rig Type Summary Table 10-7 Table 13 1: Laboratories and Testwork 13-2 Table 13 2: Summary of Testwork on Metallurgical Composite Samples 13-2 Table 13 3: Metallurgical Test Programs 13-3 Table 13 4: Ore Hardness Characteristics – Sulphide Ore 13-7 Table 13 5: Leach Extraction Equations for Gold and Silver by Oxidative State 13-16 Table 13 6: 2013 Feasibility Study Plant Recovery Estimate for Gold 13-17 Project No.: 173304 TOC ix January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Table 13 7: 2013 Feasibility Study Plant Recovery Estimate for Silver 13-17 Table 13 8: LOM Recovery Estimate from Resource Block Model 13-17 Table 13 9: Recovery Estimate from Mine Schedule 13-18 Table 14 1 Capping Statistics by Domain 14-29 Table 14 2: Variogram Model Parameters – Au in Pyrite Shell 14-31 Table 14 3: Isotropic Variogram Model Parameters – Ag 14-31 Table 14 4: Grade Interpolation Plan for Gold inside Pyrite Shell 14-32 Table 14 5: Grade Interpolation Plan for Silver Outside North Silver Zone 14-33 Table 14 6: Grade Interpolation Plan for North Silver Zone 14-33 Table 14 7: Pit Optimization Parameters 14-36 Table 14 8: Mineral Resource Tabulation (Effective date 31 March, 2013 Ronald G. Simpson P.Geo) 14-37 Table 15 1: Cut-off Grade 15-5 Table 15 2: Mineral Reserve Estimate (effective date 2 December 2013, Jay Horton, P.Eng.) 15-6 Table 16 1: 2013 Pit Design Parameters 16-10 Table 16 2: Pit Optimization Variables 16-12 Table 16 3: Gold Equivalent Recovery by Ore Type for Pit Optimization 16-12 Table 16 4: Sample Calculation of Net Gold Price 16-12 Table 16 5: Annual Plant Feed and Ore Tonnages 16-23 Table 16 6: Waste Production by Material Type (tonnes) 16-24 Table 16 7: Primary and Support Mining Equipment 16-25 Table 17 1: Summary of Major Process Design Criteria 17-4 Table 18 1: Waste Dump Design Criteria 18-14 Table 21 1: Owner’s Costs 21-7 Table 21 2: Contingency 21-7 Table 21 3: Summary of Sustaining Capital 21-8 Table 21 4: Capital Cost Estimate Summary – by Major Area 21-10 Table 21 5: Mining Unit Costs (operations period) 21-13 Table 21 6: Life-of-Mine Processing Costs 21-15 Table 21 7: Summary of G&A Operating Costs 21-15 Table 21 8: Summary of Blackwater LOM Operating Costs 21-17 Table 22 1: Economic Inputs 22-3 Table 22 2: Royalty Requirements Covering Blackwater Deposit 22-3 Table 22 3: Operating Cost Statistics (unit costs averaged over mine life) 22-3 Table 22 4: Valuation Metrics 22-6 Table 22 5: Production Summary 22-6 Table 22 6: Blackwater Project Cash Flows 22-8 Table 22 7: Commodity Price and Exchange Rate Scenarios, Pre-Tax 22-10 Table 22 8: Commodity Price and Exchange Rate Scenarios, After-Tax 22-11 Figures Figure 1 1: Base Case Pre-Tax Gold Production and Cash Costs 1-35 Figure 1 2: Pre-tax NPV Sensitivity to Economic Input Assumptions 1-36 Figure 2 1: Blackwater Project Location Map 2-2 Figure 4 1: Location Plan Blackwater, Capoose, Auro and Key Claim Blocks 4-2 Project No.: 173304 TOC x January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Figure 4 2: Mineral Claims Blocks 4-5 Figure 4 3: Blackwater Claim Block 4-7 Figure 4 4: Capoose Mineral Claims 4-15 Figure 4 5: Auro Mineral Claims 4-16 Figure 4 6: Key Mineral Claims 4-18 Figure 5 1: Project Access 5-2 Figure 7 1: Blackwater Project Location and Tectono-Stratigraphic Setting 7-2 Figure 7 2: Top of Bedrock Geology in Vicinity of Blackwater Deposit 7-3 Figure 7 3: Drill Hole Plan Showing Location of Referenced Cross-Sections 7-10 Figure 7 4: Cross-Section 2800 N 7-11 Figure 7 5: Cross-Section 5200 E 7-12 Figure 7 6: Cross-Section 5600 E 7-13 Figure 8 1: Schematic Section of Calc-Alkaline Volcanic Arc Setting and Associated Epithermal and Related Mineralization 8-2 Figure 8 2: Cross-Section of Conceptual Blackwater Model 8-4 Figure 9 1: Soil and Silt Survey Locations 9-2 Figure 9 2: Titan-24 DC-IP Survey Lines 9-4 Figure 9 3: Quantec 3D Results on Line 5500E 9-5 Figure 10 1: Project Drill Hole Location Plan 10-3 Figure 10 2: Drill Hole Location Plan, Blackwater Deposit Area 10-4 Figure 10 3: Drill Hole Location Plan, Historic Drilling 10-5 Figure 11 1: G310-6 Performance Chart 11-4 Figure 11 2: RMA plot for Au Repeats at ALS 11-5 Figure 11 3: CV% plot for Au Pulp Duplicates at ALS 11-6 Figure 13 1: Drill Hole Locations for High Silver Grade Sampling 13-4 Figure 13 2: Variability Tests Results for Gold by Oxidative State – NGD015 13-20 Figure 13 3: Variability Test Results for Silver by Oxidative State – NGD015 13-20 Figure 13 4: Axb Spatial Mapping 13-21 Figure 13 5: BWi Spatial Mapping 13-21 Figure 13 6: Gold Recovery Spatial Mapping 13-22 Figure 13 7: Silver Recovery Spatial Mapping 13-22 Figure 14 1: Structural Domains showing Pyrite Envelope 14-27 Figure 14 2: Grade Shell Models 14-27 Figure 15 1: Pit Wall Angles – Plan View 15-2 Figure 16 1: Phased Mine Plan – End of Year 1 16-16 Figure 16 2: Phased Mine Plan – End of Year 5 16-18 Figure 16 3: Phased Mine Plan – End of Year 17 16-20 Figure 17 1: Process Flowsheet 17-2 Figure 18 1: Project Site General Arrangement 18-2 Figure 18 2: TSF Simplified General Arrangement 18-16 Figure 18 3: Mine Site Layout 18-32 Figure 18 4: Overall Plant Site Layout 18-33 Figure 18 5: Plant Facilities Layout 18-34 Figure 18 6: Proposed Power Transmission Line Routing 18-35 Figure 22 1: Gold Production and Cash Costs 22-7 Figure 22 2: Life-of-Mine Cash Flow Projection (pre-tax and after-tax 5% discount rate) 22-7 Project No.: 173304 TOC xi January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study Figure 22 3: Selected Sensitivities – Pre-Tax NPV at 5% Discount Rate 22-10 Project No.: 173304 TOC xii January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study SUMMARY Introduction AMEC Americas Ltd. (AMEC), Geosim Services Inc. (Geosim), Norwest Corporation (Norwest), and Knight Piésold Ltd (Knight Piésold) prepared a technical report (the Report) for New Gold Inc (New Gold) on the Blackwater gold project (the Project), located in British Columbia, Canada. The Report was prepared to support a Feasibility Study (the 2013 Feasibility Study) on the Project as disclosed in New Gold’s press release entitled “New Gold Announces Blackwater Feasibility Study Results” dated 12 December 2013. All currencies are expressed in Canadian dollars (CAD$) unless otherwise stated.Years expressed in this summary are for illustrative purposes only, as the decision to implement production is at the discretion of New Gold, and permits to support operation still have to be obtained.For the purposes of the report, two terms are used for the mine production:life-of-mine (LOM) refers to the life of mine including the pre-production period; the operational period refers to the mine life excluding the pre-production duration. Key Outcomes The key findings of the 2013 Feasibility Study are: • Measured and Indicated Mineral Resources amenable to direct processing reported at a gold equivalent cut-off grade of 0.4 g/t AuEq total 306.0Mt grading 0.88 g/t Au and 5.8 g/t Ag • Measured and Indicated Mineral Resources that are amenable to being stockpiled for future treatment, reported at a gold equivalent cut-off grade of 0.3 g/t AuEq, total 90.9 Mt grading 0.3 g/t Au and 4.3 g/t Ag • Inferred Mineral Resource amenable to direct processing, reported at a gold equivalent cut-off grade of 0.4 g/t AuEq, total 13.8 Mt grading 0.76 g/t Au and 4.1 g/t Ag • Inferred Mineral Resources that are amenable to being stockpiled for future treatment, reported at a gold equivalent cut-off grade of 0.3 g/t AuEq, total 3.8 Mt grading 0.31 g/t Au and 3.6 g/t Ag • Proven and Probable Mineral Reserves total 344.4 Mt grading 0.74 g/t Au and 5.5 g/t Ag Project No.: 173304 Page 1-1 January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study • The process plant will have a throughput of 60,000 t/a.The plant will use a conventional whole ore leach flowsheet.Over the LOM (including pre-production), 86.6% of the gold and 49.1% of the silver will be recovered into a gold–silver doré product • The estimated operating mine life of 16 years is based on a conventional truck-and-shovel operation.Open pit mining will be undertaken for the first 14 years, and stockpiles will provide feed thereafter.The strip ratio over the life-of-mine, including pre-production, averages 2.00:1 (waste tonnes to ore tonnes) • Over the first nine years of operation, the average gold feed grade will be 0.85 g/t Au and average annual gold production will be 485,000 oz per year • Total life-of-mine (LOM) metal production including lower-grade stockpiles will be 7.0 million oz of gold and 29.6 million oz. of silver • The capital cost estimate is $1,963 million (US$1,865 million), including an overall Project contingency of $200.4 million (US$190 million) • The LOM operating costs are estimated at $14.49/t of ore milled, and $12.48/t of ore milled after accounting for silver credits.Total LOM all-in sustaining cash costs are estimated at $14.47/t of ore milled • The net present value (NPV) base case at 5% discount rate, from Yr -2, (2015) is estimated at $1,044 million (US$991 million).The after-tax net present value at 5% discount rate is estimated at $616 million (US$585 million) at an exchange rate of 0.95 (US$/CAD$) • The internal rate of return is 11.3% before tax and 9.3% after tax • Payback is estimated at 6.2 years before tax and 6.4 years after tax • The average LOM cash costs, net of royalties and silver credits, is US$670/oz • Gold will account for 93% of the revenue and silver will account for 7%. Cautionary Notes Caution Regarding Forward-Looking Information Section 1.3 of this Report applies to forward-looking statements in this section and throughout the Report. Certain information and statements contained in this report are “forward looking” in nature.Forward-looking statements include, but are not limited to, statements with respect to the economic and feasibility parameters of the Blackwater Project: the cost and timing of the development of the Project; the Project No.: 173304 Page 1-2 January 2014 Blackwater Gold Project British Columbia NI 43-101 Technical Report on Feasibility Study proposed mine plan and mining method, stripping ratio, processing method and rates and production rates; grades; projected metallurgical recovery rates; infrastructure, capital, operating and sustaining costs; the projected life of mine and other expected attributes of the Blackwater Project; the net present value (NPV) and internal rate of return (IRR) and payback period of capital; cash costs and all-in sustaining costs; the success and continuation of exploration activities; estimates of Mineral Reserves and Mineral Resources; the future price of gold; the timing of the environmental assessment process; government regulations and permitting timelines; estimates of reclamation obligations that may be assumed; requirements for additional capital; environmental risks; and general business and economic conditions. All forward-looking statements in this report are necessarily based on opinions and estimates made as of the date such statements are made and are subject to important risk factors and uncertainties, many of which cannot be controlled or predicted.Material assumptions regarding forward-looking statements are discussed in this report, where applicable.In addition to, and subject to, such specific assumptions discussed in more detail elsewhere in this Report, the forward-looking statements in this Report are subject to the following assumptions: 1. There being no signification disruptions affecting the development and operation of the Project 2. The exchange rate between the Canadian dollar and U.S. dollar being approximately consistent with the assumptions in the 2013 Feasibility Study 3. The availability of certain consumables and services and the prices for diesel, natural gas, fuel oil, electricity and other key supplies being approximately consistent with assumptions in the 2013 Feasibility Study 4. Labour and materials costs being approximately consistent with assumptions in the 2013 Feasibility Study 5. Permitting and arrangements with First Nations and other Aboriginal groups being consistent with current expectations 6. That all environmental approvals, required permits, licenses and authorizations will be obtained from the relevant governments and other relevant stakeholders within the expected timelines 7. Certain tax rates, including the allocation of certain tax attributes to the Project 8.
